Citation Nr: 0843026	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for service-connected major depressive disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 to August 1985 
and from August 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  


FINDING OF FACT

The evidence of record shows that symptomatology associated 
with the veteran's major depressive disorder results in 
something less than total occupational impairment but 
sufficient occupational impairment to support a finding that 
the veteran's psychiatric disability more nearly approximates 
the criteria associated with a 70 percent rating under 
Diagnostic Code 9434.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for the 
veteran's service-connected major depressive disorder have 
been approximated for the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that the Federal Circuit has held that once 
service connection is granted, the claim is substantiated and 
additional notice is not required.  Furthermore, any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  The record reflects that service 
connection for major depressive disorder was granted and a 
disability rating and effective date were assigned in the 
November 2004 rating decision.  The veteran has not alleged 
any prejudice with respect to notice received for the claim 
during the course of this appeal.  In fact, the veteran has 
demonstrated an understanding of the evidence needed to 
substantiate his claim.  Therefore, further discussion of 
whether sufficient notice has been provided for the veteran's 
initial rating claim is not necessary in this case.

Moreover, the record reflects that the veteran has been 
provided with a copy of the rating decision, statement of the 
case (SOC), and supplemental statements of the case (SSOCs), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the veteran was 
afforded with psychiatric examinations in December 2004 and 
January 2007 in connection with his appeal.   The veteran has 
also provided evidence pertaining to private psychiatric 
treatment in support of his claim and such evidence is 
associated with the claims folder.  Furthermore, written 
statements from the veteran, the veteran's wife, and the 
veteran's former supervisor and evidence of the veteran's 7-
day work suspension from October 1997 to November 1997 are of 
record.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

Analysis 

The veteran seeks entitlement to a higher initial rating for 
his service-connected major depressive disorder.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  An appeal from 
the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected major depressive disorder is 
presently assigned a 50 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2008).  A 50 percent rating is 
prescribed when there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2008).  

In order for the veteran to receive the next higher 
disability rating of 70 percent for his major depressive 
disorder, the evidence should show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2008).  

After careful review of the medical evidence relevant to the 
appeal period, the Board finds that the disability picture 
associated with the veteran's major depressive disorder more 
closely approximates the schedular criteria for a 70 percent 
disability rating for reasons explained below.  

In that regard, the Board recognizes that the veteran has not 
demonstrated spatial disorientation, speech that is 
intermittently illogical, obscure, and irrelevant, or neglect 
of personal appearance and hygiene due to major depressive 
disorder at any time relevant to the current appeal period.  
Rather, the medical evidence shows that the veteran's 
orientation, speech, and appearance and hygiene have been 
within normal limits or appropriate.  Additionally, there is 
no evidence that the veteran has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively as a result of his major 
depressive disorder.  Mental examiners at both the December 
2004 and January 2007 examinations specifically noted that 
the veteran's near continuous depression or anxiety did not 
affect his ability to function.  Furthermore, the veteran 
does not demonstrate suicidal ideation as a symptom of his 
major depressive disorder as he has consistently denied 
having suicidal ideation at the mental examinations conducted 
during this appeal.  Moreover, the mental examiners assigned 
GAF scores of 60 and 70, which indicate that the veteran has 
mild to moderate symptoms or difficulty in social or 
occupational functioning due to his major depressive 
disorder.    

Nevertheless, the evidence does show that the veteran engages 
in obsessional rituals that interfere with routine activities 
due to his major depressive disorder.  For example, the 
veteran wrote in November 2004 correspondence that he 
obsessively and compulsively checked the doors and windows at 
his home and the December 2004 VA mental examiner noted that 
the veteran's obsessional rituals included having to check 
and recheck the lights in his house 10 to 20 times.  In 
addition, the veteran has shown impaired impulse control and 
difficulty adapting to stressful circumstances (including 
work) as a result of his major depressive disorder as the 
evidence indicates that the veteran has frequent anger and 
irritability that is usually directed toward his co-workers, 
particularly when being asked to perform various tasks 
quickly.  

Furthermore, the veteran demonstrates and inability to 
establish and maintain effective relationships due to his 
major depressive disorder.  Although the veteran has worked 
at the same place of employment for over 15 years as an 
administrative assistant at a VA medical center, the evidence 
shows that he has experienced significant and repeated 
difficulties in his workplace due to his major depressive 
disorder symptomatology.  An October 1997 letter reveals that 
the veteran was suspended for seven calendar days from 
October 26, 1997 through November 1, 1997 and the veteran has 
reported that his suspension was due to poor job attendance 
and performance as a result of depressive symptoms.  The 
March 2004 letter from the veteran's former supervisor reads 
that the veteran demonstrated "intermittent" attendance and 
decreased job performance and had confided to him that his 
physical and mental ailments made it difficult for him to 
come to work.  Additionally, the veteran reported at the 
December 2004 mental examination that he had poor 
relationships with his co-workers and supervisors and had 
sick leave certification because of poor attendance.  
Subsequently, he reported at the January 2007 mental 
examination that his job performance was under review at that 
time due to difficulties with his colleagues and related 
depressive symptomatology.  Both mental examiners noted that 
the veteran had difficulties at the workplace and in 
establishing and maintaining effective work relationships due 
to symptoms of his major depressive disorder.  Furthermore, 
the veteran's private treating psychiatrist wrote in July 
2005 correspondence that the veteran had difficulties at work 
and in his personal life due to symptoms of his depressive 
disorder.  

In sum, the medical evidence of record does not show that the 
veteran demonstrates many of the psychiatric symptoms 
contemplated in the schedular criteria for a 70 percent 
disability rating.  However, the major depressive 
symptomatology demonstrated by the veteran and reported at 
the Travel Board hearing, particularly with respect to his 
report of poor job attendance and performance due to 
depressive symptoms, considered together with evidence of his 
seven-day work suspension from October 1997 to November 1997, 
the March 2004 letter from his former supervisor noting the 
veteran's poor attendance and performance due to mental and 
physical ailments, and the notations by both of the mental 
examiners as well as the veteran's private treating 
psychiatrist that the veteran had significant difficulties at 
the workplace and in establishing and maintaining effective 
work relationships due to symptoms of his major depressive 
disorder are persuasive.  The Board has considered this 
evidence in resolving doubt in favor of the veteran and 
finding that the assignment of a 70 percent rating for major 
depressive disorder is warranted for the entire appeal 
period.  38 C.F.R. § 4.7 (2008).      

The Board notes, however, that the evidence does not indicate 
that the veteran is entitled to the next higher disability 
rating of 100 percent at any time relevant to the current 
appeal period.  A 100 percent rating requires evidence of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Although the veteran has asserted that he experiences memory 
loss for the names of close co-workers as a symptom of his 
depressive disorder and was objectively shown to have some 
psychomotor retardation at the December 2004 VA mental 
examination, the veteran does not demonstrate any of the 
other symptomatology contemplated in the criteria for a 100 
percent disability rating at any time relevant to the current 
appeal.  Thus, the overall disability picture does not more 
closely approximate total occupational and social impairment 
due to major depressive disorder.   

For the foregoing reasons, the Board finds that the veteran 
is entitled to a 70 percent disability rating for his 
service-connected major depressive disorder on a schedular 
basis for the entire appeal period.  

While the veteran has reported psychiatric disability affects 
his employability, such has been contemplated in the 
assignment of the current 70 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected major depressive disorder is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


